ORDER
PER CURIAM.
Defendant Richard Bone appeals from the judgment and sentence entered after he was convicted in a bench trial of first degree burglary in violation of section 569.160, RSMo 1994. The court sentenced Defendant as a prior offender to eight years imprisonment in the Missouri Department of Corrections.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons *262for our decision. We affirm the judgment pursuant to Rule 30.25(b).